Citation Nr: 1207510	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for a right knee disorder.

2.  Entitlement to an initial disability rating higher than 10 percent for a left knee disorder.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for right and left knee disabilities effective from April 12, 2005.  Initial disability ratings of 10 percent were assigned for each disability.  The Veteran filed a timely Notice of Disagreement in April 2008 in which he argued that he was entitled to higher initial disability ratings for both knee disabilities.  After a Statement of the Case mailed to the Veteran in April 2009 continued to deny the Veteran's claims, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in June 2009.

Subsequently, the Board remanded this matter in February 2010 to the RO/Appeals Management Center (AMC) for further development, to include:  efforts to obtain records from the Veteran's reported knee surgeries in 2007 and any other additional treatment records since April 2005; scheduling the Veteran for an orthopedic VA examination to determine the severity of the Veteran's knee disorders; consideration by the RO/AMC of the Veteran's entitlement to a temporary total convalescence rating under 38 CFR 4.30; issuance of a Statement of the Case if a temporary total convalescence rating was denied by the RO/AMC; and readjudication of the Veteran's claims for a higher initial disability rating for his right and left knee disorders.  The Board finds that these remand actions have not been adequately performed, and for the reasons stated below, determines that additional remand is required in this case.

The Veteran's appeal also initially included the issues of entitlement to service connection for migraine headaches and an increased disability rating for eczema.  In connection with his claim for an increased disability rating for eczema, the Veteran expressed in an April 2008 Notice of Disagreement that he felt that his disability qualified for a 60 percent disability rating specifically.  Subsequently, the Veteran was granted an increased disability rating of 60 percent for eczema in a February 2009 rating decision.  In a separate June 2011 rating decision, the Veteran was also granted service connection for migraine headaches.  As the February 2009 and June 2011 rating decisions constitute full grants of the Veteran's claims for service connection for migraine headaches and for an increased disability rating for eczema, those issues are not presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court indicated further that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, this matter must be remanded once again.

As discussed above, the Board's February 2010 remand directed further development, to include:  efforts to obtain records from the Veteran's reported knee surgeries in 2007 and any other additional treatment records since April 2005; scheduling the Veteran for an orthopedic VA examination to determine the severity of the Veteran's knee disorders; consideration by the RO/AMC of the Veteran's entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30; issuance of a Statement of the Case if a temporary total convalescence rating was denied by the RO/AMC; and readjudication of the Veteran's claims for a higher initial disability rating for his right and left knee disorders.

Consistent with the Board's remand, the Veteran was issued a notice letter in April 2010 which asked him to complete an enclosed VA Form 21-4142 release with the names and addresses of treatment providers who have treated his bilateral knee disorders since April 2005.  This information was subsequently received from the Veteran and additional treatment records identified by the Veteran were obtained.  VA also obtained the Veteran's hospitalization and surgical records relevant to his 2007 knee surgeries.  A VA examination of the Veteran's knees was performed in May 2010.  A June 2011 Supplemental Statement of the Case readjudicated and continued to deny the Veteran's claims for higher initial disability ratings for his bilateral knee disorder.  The Supplemental Statement of the Case did not, however, address the Veteran's entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.  The Board also notes that the Veteran was never issued a separate Statement of the Case addressing his entitlement to a temporary total convalescence rating.  Inexplicably, a rating decision was mailed to the Veteran in June 2011 which purported to grant service connection for his right and left knee disabilities, effective from May 6, 2010, with assigned initial disability ratings of 10 percent based upon demonstrated loss of flexion.  This rating decision is duplicative of VA's prior March 2008 rating decision which is the subject of this appeal and appears to have been issued in error.  This rating decision also does not address the Veteran's entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.

Based upon the foregoing, it is evident that the Veteran's entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 has yet to be considered and adjudicated by the RO/AMC.  As such, the Court's holding under Stegall compels the Board to remand this matter again for the RO/AMC's consideration and adjudication as to that issue.  Also, the Veteran should be contacted and advised that the rating decision issued in June 2011 was mailed in error.  The Veteran should be advised that service connection for his bilateral knee disorders remain in effect from April 12, 2005, with assigned 10 percent initial disability ratings, subject to the RO/AMC's readjudication of his claims for higher initial disability ratings for his bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a higher initial disability rating for bilateral knee disorders and entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and to provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also advise the Veteran that VA's June 2011 rating decision was issued in error.  The letter must advise the Veteran that service connection for the Veteran's right and left knee disabilities remain effective from April 12, 2005, with initial disability ratings of 10 percent assigned for each disorder, subject to the VA's readjudication as to his claims for higher initial disability ratings for his bilateral knee disorder and for a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.

2.  The AMC/RO should review the Veteran's claims file and determine whether he is entitled to a temporary total convalescence rating for his knee disabilities under 38 C.F.R. § 4.30 at any time during the appeal period.  If a temporary total rating under 38 C.F.R. § 4.30 is denied, and the Veteran files a timely notice of disagreement with such determination, the AMC/RO should issue an appropriate SOC and notify the Veteran that the matter will be before the Board only if a timely substantive appeal is received.

3.  After completion of the above development, the Veteran's claims for higher initial disability rating for bilateral knee disorders and entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


